DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Ma on 5/20/2022.
The application has been amended as follows: 
Claim 116 line 23 please delete “…each medical image.”, and add ”…each medical image; 
for each intermediate set:
receiving the plurality of relevance parameters for the medical images of the intermediate set; 
generating a plurality of membership values by applying a set of input membership functions to the relevance parameters for each medical image of the intermediate set; 
generating an output membership function for each medical image of the intermediate set by applying a set of rules to the plurality of membership values for that medical image of the intermediate set to quantify the relevancy of that medical image of the intermediate set; and 
generating the relevancy indicator for each of the medical images of the intermediate set by quantifying the output membership function for that medical image.”
Please cancel claim 131.

Allowable Subject Matter
Claims 116-130 and 132- 140 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” receiving the plurality of relevance parameters for the medical images of the intermediate set; generating a plurality of membership values by applying a set of input membership functions to the relevance parameters for each medical image of the intermediate set; generating an output membership function for each medical image of the intermediate set by applying a set of rules to the plurality of membership values for that medical image of the intermediate set to quantify the relevancy of that medical image of the intermediate set; and generating the relevancy indicator for each of the medical images of the intermediate set by quantifying the output membership function for that medical image.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2021/ 0019342 discloses a system for searching for similar medical images includes a reference library in the form of a multitude of medical images, at least some of which are associated with metadata including clinical information relating to the specimen or patient associated with the medical images. A computer system is configured as a search tool for receiving an input image query from a user. The computer system is trained to find one or more similar medical images in the reference library system which are similar to the input image. The reference library is represented as an embedding of each of the medical images projected in a feature space having a plurality of axes, wherein the embedding is characterized by two aspects of a similarity ranking: (1) visual similarity, and (2) semantic similarity such that neighboring images in the feature space are visually similar and semantic information is represented by the axes of the feature space. The computer system supports additional queries from a user to thereby further refine a search for medical images similar to the input image within a search space consisting of the one or more similar medical images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov